— Proceeding pursuant to section 298 of the Executive Law to review so much of an order of the State Human Rights Appeal Board, dated October 25, 1978, as affirmed those portions of an order of the State Division of Human Rights, dated May 23, 1977, as awarded the complainant compensatory damages and directed petitioners to cease and desist from engaging in certain conduct and to take certain affirmative action. The State Division has cross-moved for an order of enforcement. Order confirmed insofar as reviewed, proceeding dismissed and cross motion granted, without costs or disbursements. In our opinion the findings of the State Division were supported by substantial evidence and the award of compensatory damages was not arbitrary or capricious under the circumstances of this case. Hopkins, J. P., Damiani, Titone and Suozzi, JJ., concur.